FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Issued: 28 March 2012, London, U.K. GSK publishes historical quarterly restated financial information. As previously announced, for 2012 GlaxoSmithKline (GSK) will adopt a revised presentation for the analysis of its Pharmaceuticals and Vaccines turnover by product and therapeutic area that identifies revenues from Emerging Markets/Asia Pacific (excluding Australasia) ('EMAP') as a new segment. This replaces the separate Emerging Markets and Asia Pacific segments reported in 2011. Australasia will now be reported in Rest of World, along with Canada, Puerto Rico and other central revenues. The revised reporting approach is in line with International Financial Reporting Standards (IFRS) that require companies' segment reporting to be representative of the way in which performance is reported internally. In addition, the classification of certain products has been changed in 2012, including: · The transfer of the OTC dermatology brands acquired with the Stiefel business from the Pharmaceuticals and Vaccines business to the Consumer Healthcare business in the USA and Europe; · The creation of a Rare diseases therapy area; · The transfer of Zovirax from the Dermatology therapy area to the Anti-viral therapy area; and · Consumer Healthcare will be reported in four categories: Total wellness, Oral care, Nutrition and Skin health. In order to assist future comparability with historical data, this release includes the Pharmaceuticals and Vaccines turnover by product for each quarter since the period ended 31 March 2011, and for the full years 2011 and 2010, presented on a like-for-like basis with the classifications that will be reported in 2012. On 1 December 2011, GSK announced the introduction of core measures for both operating profit and earnings per share to report the performance of the Group with effect from Q1 2012. The primary purpose is to provide a clearer view of the underlying performance of GSK's core business by removing the volatility created by various items such as the impairment of intangible assets, legal charges and asset disposal gains and losses. As previously announced, the adjustments to be made in arriving at core will be as follows: · Amortisation and impairment of intangible assets (excluding computer software) and goodwill; · Major restructuring costs; · Legal charges; · Other operating income and disposal of associates, products and businesses; · Acquisition accounting adjustments for material acquisitions; and · Tax on adjustments. It was also announced that with effect from Q1 2012, charges for amortisation and impairment of intangible assets related to marketed products will be reported in cost of sales (previously these were included in SG&A). In order to assist future comparability with historical data, this release includes reconciliations of total results restated (for the above referenced change in the presentation of amortisation and impairment of intangible assets related to marketed products) to core earnings for each quarter since the period ended 31 March 2011 and for the full years 2011 and 2010. None of the restatements noted above has any impact on earnings per share either for total results or for core earnings. An Excel version of this data is available on www.gsk.com. GlaxoSmithKline - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com GlaxoSmithKline Enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) Stephen Rea +44 (0) 20 8047 5502 (London) Sarah Spencer +44 (0) 20 8047 5502 (London) David Daley +44 (0) 20 8047 5502 (London) US Media enquiries: Kevin Colgan +1 (North Carolina) Melinda Stubbee +1 (North Carolina) Sarah Alspach +1 (Washington, DC) Jennifer Armstrong +1 (Philadelphia) Analyst/Investor enquiries: Sally Ferguson +44 (0) 20 8047 5543 (London) Tom Curry +1 (Philadelphia) Gary Davies +44 (0) 20 8047 5503 (London) Jeff McLaughlin +1 (Philadelphia) Ziba Shamsi +44 (0) 20 8047 3289 (London) CER growth In order to illustrate underlying performance, it is the Group's practice to discuss its results in terms of constant exchange rate (CER) growth. This represents growth calculated as if the exchange rates used to determine the results of overseas companies in Sterling had remained unchanged from those used in the comparative period. Brand names and partner acknowledgements Brand names appearing in italics throughout this document are trademarks of GSK or associated companies or used under licence by the Group. This Announcement does not constitute statutory accounts of the Group within the meaning of sections 434(3) and 435(3) of the Companies Act 2006. The information for 2011 and 2010 has been derived from the full Group accounts published in the Annual Reports 2010 and 2011. Cautionary statement regarding forward-looking statements Under the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Factors that may affect GSK' s operations are described under 'Risk factors' in the 'Financial review & risk' section in the company's Annual Report 2011 included as exhibit 15.2 to the company's Annual Report on Form 20-F for 2011. Registered in England & Wales: No. 3888792 Registered Office: 980 Great West Road Brentford, Middlesex TW8 9GS Pharmaceuticals and Vaccines turnover Twelve months ended 31 December 2011 Total USA Europe EMAP Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 2 1 9 10 Avamys/Veramyst 24 62 65 14 54 41 60 92 Flixonase/Flonase 7 37 49 11 45 Flixotide/Flovent 3 8 52 7 Seretide/Advair - 2 8 Serevent 62 2 85 3 52 32 Ventolin 17 39 14 62 4 Xyzal 64 85 - 16 7 48 >100 Zyrtec 96 12 - 29 36 67 3 Anti-virals 96 1 Hepsera - 96 31 4 Zovirax 11 27 37 12 34 Valtrex 72 48 38 9 Zeffix 1 11 24 5 26 Central nervous system 12 2 Imigran/Imitrex 82 12 74 7 47 Lamictal 8 12 71 3 57 60 Requip 42 12 - 51 22 Seroxat/Paxil <(100) 66 88 7 Treximet 57 5 57 7 - Wellbutrin 85 6 16 45 15 23 35 1 Cardiovascular and urogenital 8 4 8 24 45 Arixtra 97 21 47 11 Avodart 20 2 26 69 28 92 Coreg - 1 - Fraxiparine 5 - - 5 70 29 2 Lovaza 12 12 - 2 - Vesicare 15 16 - Metabolic 90 61 63 Avandia products 91 <(100) 18 17 Anti-bacterials 1 54 9 99 - Augmentin 4 - - 3 10 41 Oncology and emesis 2 22 92 24 78 26 Arzerra 44 45 31 23 12 >100 - - 1 - Promacta 75 >100 32 36 23 >100 5 - 15 >100 Tyverb/Tykerb 2 64 97 2 42 26 28 Votrient >100 56 76 37 >100 7 - - - Vaccines 11 Boostrix 7 2 48 9 9 27 35 Cervarix >100 8 58 94 71 >100 Fluarix, FluLaval 25 40 34 24 Hepatitis 57 Infanrix, Pediarix 16 68 56 Rotarix 31 55 41 8 16 20 >100 Synflorix 57 - - 52 21 81 6 Dermatologicals 8 4 26 96 Bactroban 6 51 4 28 4 35 10 9 10 Duac 60 24 - 13 7 12 Rare diseases 12 41 47 31 Flolan 37 43 1 - 98 13 Volibris 97 >100 - - 69 70 5 >100 23 >100 Other 2 30 29 14 1 5 ViiV Healthcare (HIV) 1 4 9 Combivir 93 83 8 19 Epivir 39 3 32 27 13 12 Epzicom/Kivexa 12 14 10 43 13 72 10 Lexiva 74 45 16 23 7 Selzentry 39 45 38 51 24 4 10 >100 Trizivir 67 50 5 25 4 Pharmaceuticals and Vaccines turnover Three months ended 31 December 2011 Total USA Europe EMAP Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 3 7 14 - Avamys/Veramyst 55 12 13 14 17 15 30 13 38 Flixonase/Flonase 31 1 8 13 9 - Flixotide/Flovent 7 17 37 13 16 48 Seretide/Advair 2 4 7 6 Serevent 44 14 - 20 1 >100 9 Ventolin 23 72 49 38 3 48 19 13 Xyzal 22 - 5 - 17 Zyrtec 24 - 9 50 15 Anti-virals 11 25 91 4 73 Hepsera 37 9 - 29 13 8 13 Zovirax 26 - - 7 11 42 8 Valtrex 76 6 12 12 15 46 Zeffix 56 3 5 - 41 7 Central nervous system 7 82 6 - Imigran/Imitrex 54 6 20 40 18 1 15 Lamictal 9 70 9 32 18 3 21 72 Requip 52 11 10 22 2 17 21 Seroxat/Paxil - - 17 22 2 77 Treximet 15 7 15 14 - Wellbutrin 20 3 11 9 5 1 - Cardiovascular and urogenital 5 9 70 31 44 21 Arixtra 56 23 24 - 7 40 2 Avodart 17 89 6 60 22 18 37 39 33 Coreg 41 2 40 2 - 1 - Fraxiparine 60 13 - - 39 8 20 15 1 - Lovaza 10 10 - Vesicare 32 6 33 10 - Metabolic 95 30 14 34 18 50 33 Avandia products 39 31 - - 4 >100 4 Anti-bacterials 6 17 23 21 Augmentin 7 - 63 19 10 Oncology and emesis 8 71 61 15 28 47 19 Arzerra 12 33 8 33 3 - - - 1 - Promacta 24 >100 8 50 8 >100 3 - 5 >100 Tyverb/Tykerb 59 - 17 - 22 12 25 8 Votrient 31 >100 16 45 12 >100 4 - - Vaccines 1 Boostrix 45 23 14 27 1 7 Cervarix 46 1 17 26 69 56 >100 Fluarix, FluLaval 54 17 18 31 13 6 Hepatitis 59 7 54 32 13 16 2 Infanrix, Pediarix 32 19 16 15 Rotarix 73 25 29 10 22 27 11 >100 Synflorix 67 44 - - 16 >100 49 36 2 Dermatologicals 2 64 39 9 97 16 21 Bactroban 29 3 13 8 6 8 10 2 9 Duac 26 4 14 - 6 - 2 4 44 Rare diseases 6 27 32 13 53 54 30 Flolan 44 8 9 - - 27 14 Volibris 28 69 - - 17 31 1 >100 10 >100 Other 8 64 75 62 - 4 ViiV Healthcare (HIV) 1 10 50 38 11 Combivir 68 30 19 15 4 Epivir 27 9 - 7 7 4 - Epzicom/Kivexa 17 65 20 70 13 13 8 22 31 Lexiva 38 6 20 - 10 - 7 - 1 Selzentry 33 50 13 44 12 9 2 6 >100 Trizivir 32 3 18 13 11 2 - 1 - Pharmaceuticals and Vaccines turnover Three months ended 30 September 2011 Total USA Europe EMAP Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 8 7 Avamys/Veramyst 50 23 17 13 13 20 14 39 6 25 Flixonase/Flonase 28 2 9 - 13 30 4 Flixotide/Flovent 35 - 12 28 36 Seretide/Advair - 89 - 8 Serevent 43 15 21 - - 7 - Ventolin 5 54 10 32 33 6 17 6 Xyzal 12 >100 - 4 - 8 - Zyrtec 21 5 - 7 33 14 Anti-virals 24 25 92 9 67 Hepsera 32 - 24 8 Zovirax 25 1 7 17 10 25 7 Valtrex 87 22 11 9 11 45 Zeffix 63 11 1 7 48 18 7 17 Central nervous system 3 16 80 6 4 Imigran/Imitrex 54 - 21 17 20 3 59 10 Lamictal 18 88 29 33 18 14 >100 Requip 56 11 29 3 13 22 Seroxat/Paxil - 16 23 - 70 Treximet 14 - 14 - Wellbutrin 23 33 5 50 12 10 8 >100 - Cardiovascular and urogenital 8 2 14 64 28 36 41 Arixtra 71 39 23 5 5 25 4 - Avodart 19 79 58 37 18 26 33 >100 Coreg 38 39 - Fraxiparine 60 7 - - 42 18 17 13 1 Lovaza 2 4 - Vesicare 33 21 32 22 - 1 - Metabolic 75 14 16 15 10 30 Avandia products 22 14 <(100) 6 3 Anti-bacterials 13 - 3 27 Augmentin 54 74 12 Oncology and emesis 13 83 65 27 24 21 22 61 Arzerra 12 33 9 13 3 >100 - Promacta 22 >100 10 67 6 >100 1 - 5 - Tyverb/Tykerb 61 3 19 11 24 11 7 7 4 Votrient 30 >100 16 89 12 >100 2 - - - Vaccines 14 20 4 88 Boostrix 62 7 43 10 13 - 2 4 22 Cervarix >100 4 12 - 29 65 >100 Fluarix, FluLaval 40 24 12 14 7 Hepatitis 82 55 30 12 11 17 Infanrix, Pediarix 12 60 61 97 18 17 34 Rotarix 75 44 25 47 11 25 34 47 5 62 Synflorix 14 - - 11 11 95 17 1 Dermatologicals 10 76 40 97 23 27 17 Bactroban 36 9 16 14 8 14 9 3 10 Duac 30 17 6 - 4 28 3 Rare diseases 10 28 34 11 85 43 29 Flolan 43 10 9 - - 24 1 Volibris 25 >100 - - 18 70 2 47 5 >100 Other 11 13 57 2 44 1 3 8 20 ViiV Healthcare (HIV) 7 11 1 79 17 34 Combivir 17 37 8 22 47 62 6 - Epivir 28 10 - 8 8 - 2 Epzicom/Kivexa 14 61 26 69 16 13 17 Lexiva 35 19 5 11 2 3 Selzentry 28 40 12 63 14 40 1 - 1 Trizivir 33 17 13 2 1 3 Pharmaceuticals and Vaccines turnover Three months ended 30 June 2011 Total USA Europe EMAP Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 2 2 1 6 7 Avamys/Veramyst 64 14 17 22 5 15 45 10 59 Flixonase/Flonase 31 1 11 13 27 6 Flixotide/Flovent 1 6 39 12 1 39 Seretide/Advair 2 2 2 97 2 5 Serevent 43 12 22 - - 9 Ventolin 15 57 38 35 - 40 7 17 3 Xyzal 15 >100 - 4 11 - Zyrtec 20 - 6 - 14 - Anti-virals 24 26 97 12 67 Hepsera 30 - 22 8 - Zovirax 22 - 6 9 - 8 Valtrex 86 22 13 9 42 Zeffix 62 3 3 6 - 47 11 6 Central nervous system 74 13 Imigran/Imitrex 51 20 11 19 1 11 5 Lamictal 7 66 20 33 17 1 12 35 Requip 57 10 - 32 4 36 11 19 Seroxat/Paxil - 17 20 1 74 Treximet 14 14 - Wellbutrin 23 5 5 12 33 5 20 1 Cardiovascular and urogenital 13 11 5 63 20 34 75 Arixtra 75 41 26 5 - 3 Avodart 24 87 8 55 20 18 26 28 >100 Coreg 39 38 - 1 - Fraxiparine 60 4 - - 42 3 18 27 - - Lovaza 14 13 - 1 - Vesicare 33 17 33 17 - Metabolic 77 20 16 15 26 Avandia products 26 20 - 3 5 Anti-bacterials - 16 4 25 4 Augmentin - - 56 4 79 4 8 Oncology and emesis 56 63 33 22 12 21 39 Arzerra 11 38 7 14 3 - - - 1 - Promacta 17 >100 8 29 5 >100 1 - 3 - Tyverb/Tykerb 59 7 15 27 23 11 51 6 Votrient 22 >100 12 63 8 - 1 - 1 - Vaccines 36 7 80 Boostrix 53 26 27 12 12 9 4 >100 10 80 Cervarix 65 30 2 14 17 36 32 >100 Fluarix, FluLaval 8 - 5 - - 4 >100 1 - Hepatitis 15 82 47 64 31 14 Infanrix, Pediarix 31 13 12 12 Rotarix 75 >100 33 >100 10 25 31 56 1 33 Synflorix 99 >100 - - 12 83 >100 4 Dermatologicals 11 60 3 41 7 98 36 22 Bactroban 30 3 11 7 - 10 24 2 11 Duac 25 13 - 6 - 3 1 3 Rare diseases 12 24 35 8 7 11 44 36 Flolan 45 9 11 1 24 15 Volibris 22 >100 - - 17 89 - - 5 >100 Other 18 8 13 67 41 69 32 11 ViiV Healthcare (HIV) - 45 61 34 Combivir 71 30 25 12 9 4 Epivir 29 11 9 8 9 >100 3 33 Epzicom/Kivexa 7 53 2 68 8 10 25 16 14 Lexiva 37 - 18 12 6 >100 1 Selzentry 26 37 10 22 13 30 1 - 2 >100 Trizivir 31 17 - 13 1 - - - Pharmaceuticals and Vaccines turnover Three months ended 31 March 2011 Total USA Europe EMAP Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 3 1 8 28 Avamys/Veramyst 72 52 15 16 23 10 57 31 >100 Flixonase/Flonase 48 2 3 9 - 10 - 26 21 Flixotide/Flovent 4 11 40 15 40 6 Seretide/Advair 92 17 Serevent 52 2 21 38 22 2 - 7 Ventolin 27 56 66 36 39 25 15 10 Xyzal 15 >100 - 3 >100 12 >100 Zyrtec 31 45 - 7 75 24 38 Anti-virals 37 25 77 81 Hepsera 28 - 21 7 20 Zovirax 36 11 7 - 7 11 26 Valtrex 90 22 12 8 28 48 11 Zeffix 56 6 4 33 6 40 8 6 - Central nervous system 75 27 98 11 Imigran/Imitrex 51 21 17 2 11 1 Lamictal 53 33 18 19 10 31 Requip 53 10 - 30 3 54 10 28 Seroxat/Paxil 1 16 23 30 63 1 Treximet 14 15 14 15 - Wellbutrin 19 3 10 11 5 25 1 Cardiovascular and urogenital 8 5 6 54 17 28 56 Arixtra 74 9 44 15 24 4 33 2 50 Avodart 20 76 3 50 28 15 24 25 >100 Coreg 37 37 - Fraxiparine 54 - - 39 15 36 - - Lovaza 22 21 - 1 - Vesicare 28 16 28 16 - Metabolic 84 26 15 15 28 Avandia products 36 26 - - 5 5 Anti-bacterials 8 19 12 13 24 Augmentin 19 3 75 21 98 27 11 21 Oncology and emesis 58 56 16 18 15 16 41 Arzerra 9 7 40 3 - Promacta 12 6 - 4 - - - 2 - Tyverb/Tykerb 52 13 24 - 8 30 7 20 Votrient 17 >100 12 >100 5 - Vaccines Boostrix 32 7 15 - 9 - 2 6 89 Cervarix 34 1 15 22 >100 71 >100 Fluarix, FluLaval 9 60 1 - - - 5 - 3 Hepatitis 70 54 18 16 Infanrix, Pediarix 40 28 91 18 7 12 Rotarix 77 20 27 4 10 37 67 3 17 Synflorix 77 73 - - 13 8 65 >100 Dermatologicals 10 63 37 90 31 26 12 Bactroban 28 7 11 - 7 17 8 10 2 10 Duac 28 4 16 6 - 4 2 >100 Rare diseases 21 26 13 38 15 10 45 37 32 Flolan 47 5 10 11 14 - - 23 24 Volibris 22 >100 - - 17 >100 2 - 3 >100 Other 8 3 31 65 24 41 ViiV Healthcare (HIV) 25 30 Combivir 71 30 27 9 5 - Epivir 26 11 20 9 3 3 Epzicom/Kivexa 8 51 8 65 3 7 75 17 7 Lexiva 32 17 12 1 2 Selzentry 23 26 10 25 12 20 - - 1 Trizivir 30 15 13 - - 2 Pharmaceuticals and Vaccines turnover Twelve months ended 31 December 2010 Total USA Europe EMAP Rest of World £m £m £m £m £m Respiratory Avamys/Veramyst 69 56 38 30 Flixonase/Flonase 37 40 44 43 Flixotide/Flovent 51 Seretide/Advair Serevent 64 98 2 37 Ventolin 56 Xyzal 33 - - 15 18 Zyrtec 82 - - 22 60 Anti-virals Hepsera - 1 99 28 Zovirax 53 27 33 39 Valtrex 68 35 Zeffix 13 26 28 Central nervous system Imigran/Imitrex 75 85 7 45 Lamictal 71 33 Requip 44 12 40 Seroxat/Paxil 27 82 82 Treximet 56 55 - - 1 Wellbutrin 81 24 39 17 1 Cardiovascular and urogenital 95 Arixtra 99 15 10 Avodart 56 61 Coreg - - 1 Fraxiparine - 56 12 Lovaza - - 2 Vesicare - - 1 Metabolic Avandia products 88 61 54 Anti-bacterials 75 96 Augmentin 11 42 Oncology and emesis 75 60 Arzerra 31 26 4 - 1 Promacta 31 25 5 - 1 Tyverb/Tykerb 70 94 35 28 Votrient 38 33 4 - 1 Vaccines Boostrix 43 10 18 Cervarix 13 55 58 Fluarix, FluLaval 63 44 24 Hepatitis 56 Infanrix, Pediarix 72 53 Rotarix 74 38 8 Synflorix - 43 18 Dermatologicals 99 Bactroban 51 27 34 7 Duac 67 23 13 13 Rare diseases 29 Flolan 46 67 - 82 Volibris 46 - 40 1 5 Other 24 ViiV Healthcare (HIV) Combivir 79 24 Epivir 40 37 24 14 Epzicom/Kivexa 38 62 Lexiva 80 51 13 11 Selzentry 80 34 41 2 3 Trizivir 73 60 4 7 Consumer Healthcare turnover Twelve months ended 31 December 2011 £m CER% Total wellness - Oral care 8 Nutrition 10 Skin health 1 Total 5 USA Europe ROW 14 Total 5 Consumer Healthcare turnover Three months ended 31 December 2011 £m CER% Total wellness Oral care 4 Nutrition 12 Skin health 81 Total 2 USA Europe ROW 14 Total 2 Consumer Healthcare turnover Three months ended 30 September 2011 £m CER% Total wellness - Oral care 10 Nutrition 9 Skin health 84 Total 5 USA 4 Europe ROW 13 Total 5 Consumer Healthcare turnover Three months ended 30 June 2011 £m CER% Total wellness - Oral care 5 Nutrition 12 Skin health 87 2 Total 4 USA Europe ROW 15 Total 4 Consumer Healthcare turnover Three months ended 31 March 2011 £m CER% Total wellness 2 Oral care 12 Nutrition 9 Skin health 90 10 Total 7 USA 1 Europe 2 ROW 15 Total 7 Consumer Healthcare turnover Twelve months ended 31 December 2010 £m Total wellness Oral care Nutrition Skin health Total USA Europe ROW Total Income statement - Core earnings reconciliation Year ended 31 December 2011 Total results (restated) £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 12 73 Gross profit 12 73 Selling, general and administration Research and development 97 97 Royalty income Other operating income 23 - Operating profit Net finance costs 2 Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 15 15 Profit before taxation Taxation Tax rate % 29.1% 25.9% Profit after taxation 68 Profit attributable to non-controlling interests Profit attributable to shareholders 68 Earnings per share 104.6p 6.0p 1.4p 9.5p 2.7p (8.7)p 115.5p Weighted average number of shares (millions) Income statement - Core earnings reconciliation Three months ended 31 December 2011 Total results (restated) £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 67 19 Gross profit 67 19 Selling, general and administration 76 Research and development 33 71 Royalty income 91 91 Other operating income 26 23 - Operating profit 58 76 Net finance costs 1 Profit on disposal of interest in associates 1 - Share of after tax profits of associates and joint ventures Profit before taxation 58 76 Taxation 24 Tax rate % 24.5% 24.2% Profit after taxation 70 33 66 Profit attributable to non-controlling interests 32 32 Profit attributable to shareholders 70 33 66 Earnings per share 25.2p 1.4p 0.7p 3.1p 1.3p (0.5)p 31.2p Weighted average number of shares (millions) Income statement - Core earnings reconciliation Three months ended 30 September 2011 Total results (restated) £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 84 1 20 Gross profit 84 1 20 Selling, general and administration 31 20 Research and development 34 16 13 Royalty income 85 85 Other operating income 6 - Operating profit 17 64 20 Net finance costs 1 Profit on disposal of interest in associates - - Share of after tax profits of associates and joint ventures Profit before taxation 17 65 20 Taxation 2 Tax rate % 25.7% 25.9% Profit after taxation 81 11 48 17 Profit attributable to non-controlling interests 65 65 Profit attributable to shareholders 81 11 48 17 Earnings per share 27.6p 1.6p 0.2p 0.9p 0.3p - 30.6p Weighted average number of shares (millions) Income statement - Core earnings reconciliation Three months ended 30 June 2011 Total results (restated) £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 76 24 19 Gross profit 76 24 19 Selling, general and administration 61 Research and development 36 2 71 Royalty income 61 61 Other operating income 1 - Operating profit 26 61 Net finance costs Profit on disposal of interest in associates - - Share of after tax profits of associates and joint ventures 2 2 Profit before taxation 26 61 Taxation Tax rate % 28.0% 26.6% Profit after taxation 77 18 52 Profit attributable to non-controlling interests 41 41 Profit attributable to shareholders 77 18 52 Earnings per share 21.8p 1.5p 0.4p 3.2p 1.0p - 27.9p Weighted average number of shares (millions) Income statement - Core earnings reconciliation Three months ended 31 March 2011 Total results (restated) £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 77 15 Gross profit 77 15 Selling, general and administration Research and development 34 8 17 Royalty income 72 72 Other operating income - Operating profit 8 Net finance costs Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 19 19 Profit before taxation 8 Taxation Tax rate % 35.7% 27.2% Profit after taxation 76 6 Profit attributable to non-controlling interests 59 59 Profit attributable to shareholders 76 6 Earnings per share 30.0p 1.5p 0.1p 2.2p (7.9)p 25.9p Weighted average number of shares (millions) Income statement - Core earnings reconciliation Year ended 31 December 2010 Total results £m Intangible amortisation £m Intangible impairment £m Major restructuring £m Legal costs £m Other operating income £m Core results £m Turnover Cost of sales 11 Gross profit 11 Selling, general and administration Research and development Royalty income Other operating income - Operating profit Net finance costs 3 Profit on disposal of interest in associates 8 - Share of after tax profits of associates and joint ventures 81 81 Profit before taxation Taxation 53 Tax rate % 41.3% 25.6% Profit after taxation 98 Profit attributable to non-controlling interests Profit attributable to shareholders 98 Earnings per share 32.1p 5.7p 1.9p 21.8p 66.9p (2.9)p 125.5p Weighted average number of shares (millions) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 28,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
